        Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 1 of 8 PageID #: 14

                                                                                                                 FILE :f'';;i             \tk,.. -

                                                                                                             JAMES J. VILT, CLEhr<.

 AO 98 (Rev. 12/1 I) Appearance Bond                                                                                     JAN 19 2021
                                                                                                                   U S. DISTRICT COURT
                                        UNITED STATES DISTRICT COURT WEST'N. DIST. KENTUCKY
                                                                      for the
                                                       Western District of Kentucky

                     United States of America                             )
                                   V.                                     )
                                                                          )       Case No. 1 :21MJ-16-hbb
                 DAMON MICHAEL BECKLEY                                    )
                               Defendant                                  )

                                                           APPEARANCE BOND


    ,.---
I,    I      <.::!                                          . -,    (defendant) , agree to follow every order of this court, or any
court that considers        is case, and further agree th this bond may be forfeited ifl fail :
               ( X )          to appear for court procee ngs;
               ( X )          if convicted, to surrender to serve a sentence that the court may impose; or
               ( X )          to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$ -25,000.00
                                          - ' - - - -- -- - - - - -

(     ) (3) This is a secured bond of$ _ _ __ __ __ __                                 , secured by:

         (     ) (a) $ _ _ _ __ _ _ _ , in cash deposited with the court.

         (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan -and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (      ) ( c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
        Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 2 of 8 PageID #: 15




                                                                                                                              Page 2

 AO 98 (Rev. 12/1 I) Appearance Bond



 Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
 security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
 serve a sentence.

                                                            Declarations

 Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

          ( l)       all owners of the property securing this appearance bond are included on the bond;
          (2)        the property is not subject to claims, except as described above; and
          (3)        I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                     while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant- and each surety-declare under penalty ofperjwy that this information is true. (See 28 U.S.C. § I 746.)


Date:    -).1
        (.n~
                i r7/4 /
                 Surety/property owner - printed name                           Surety/property owner - signature and date



                 Swety/property owner - printed name                            Surety/property owner - signature and date



                 Swety/property owner - printed name                            Surety/property owner - signature and date




Date:   J-      rq11
Approved.

Date:   J,lz,
        Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 3 of 8 PageID #: 16




AO 199A (Rev. 12/11) OrderSettingConditionsofRelease                                                    Page I of _ _ _ Pages



                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District of Kentucky


                  United States of America                           )
                                V.                                   )
                                                                     )       Case No. 1 :21 MJ-16-hbb
               DAMON MICHAEL BECKLEY                                 )
                                                                     )
                            Defendant

                                     ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change ofresidence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:          U.S. District Court, Washington, DC, via Zoom


       VIAZOOM -           ?tl., ~                                ~Uc.I,~
       on                                                       1/27/20211:00 pm L.--J
                                                                                      r:c...--r--
                                                                                              /
                                                                   Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                 Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 4 of 8 PageID #: 17




AO 199B (Rev. 12/11) Additional Conditions of Release                                                                             Page_ of _         Pages


                                                    ADDITIONAL CONDITIONS OF RELEASE
          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)       (6)    The defendant is placed in the custody of:
                  Person or organization                                              _ _ _ _ _ __
                  Address (only if above is an organization) __ _ _ __ __
             City and state -,--,---               ______ - - -- - - - ----,---                         Tel. No. - - -- -----,-...,....,--,-,---,---
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                          Signed: _ __ ______ __
                                                                                           Custodian                                          Date
( 12] )     (7) The defendant must:
          (I]]) (a) submit to supervision by and report for supervision to the Aaron Tant
                    telephone number         502-851-1457        , no later than
          ( 0 ) (b) continue or actively seek employment.
          ( 0) (c) continue or start an education program.
          ( 0 ) (d) surrender any passport to:
          ( 0 ) (e) not obtain a passport or other international travel document.
          ( 0 ) (f) abide by the following restrictions on personal association, residence, or travel:
          (0 )
             (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including:
       ( 0 ) (h) get medical or psychiatric treatment:
       ( 0) (i) return to custody each _ _ _ _ _ at _ _ _ o'clock after being released at _ _ ___ o'clock for employment, schooling,
                  or the following purposes:
       ( 0 ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       ( 0 ) (k) not possess a firearm, destructive device, or other weapon.
       ( 0 ) (I) not use alcohol ( 0 ) at all ( D ) excessively.
       ( 0) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
       (D ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                  of prohibited substance screening or testing.                                                            '
       (0) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
       (0) (p) This form of location monitoring shall be utilized to monitor the following restriction on the defendant's movement in the community as
                  well as other court-imposed conditions ofrelease.
                  (D ) (i) Curfew. You are restricted to your residence every day from                to       or as directed by the supervising officer.
                  ( D) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities as pre-approved by the supervising officer.
                  (0) (iii) Home Incarceration . You are restricted to your residence at all times except for medical necessities and court appearances
                              or other activities specifically approved by the Court.
      ( 0) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                 requirements and instructions provided.
                 (D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising officer.
                 (0) You must comply with the technology requirements and the form of Location Monitoring as indicated below.
                 (0 ) Location Monitoring Equipment To Be Used:
                        (0) Location monitoring technology at the discretion of the officer
                        (0) Radio Frequency (RF) Monitoring
                        (0) Active GPS Monitoring
                        (0) Voice Recognition
      ( D ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                 arrests, questioning, or traffic stops.
      ( D ) (s) The defendant shall contribute to the United States Probation Office's cost of services rendered based upon his/her ability to pay as
                 reflected in his/her monthly cash flow as it relates to the court-approved sliding scale fee.
    Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 5 of 8 PageID #: 18




( x ) (t) Restrict us4>f intemet. No communications or any posts related to the protest or the matters related to
          the United States Government    ____ _ _ _ _                _ _ __

( x ) (u) Do not go on capitoal grounds for the state or federal government



( x ) (v) Not participate in any protests
            Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 6 of 8 PageID #: 19



    AO J99C (Rev . 09/08) Advice of Penalties                                                               Page           of           Pages

                                                ADVICE OF PENALTIES AND SANCTIONS

    TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution fo r contempt of court and could result in
imprisonment, a fi ne, or both.
        While on release, if you commit a federal felony offense the.punishment is an additional prison tenn ofnot more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attemptto retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( I) an offense punishable by death, life imprisonment, or imprisonment for ·a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                   Directions to the United States Marshal

( ✓)      The defendant is ORDERED released after processing.
(       ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
          has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
          the appropriate judge at the time and place specified.


Date: - -- -1-        /;'1/2-/
            / , - -- ~ -- -




                        DISTRIBUTION:      COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY      U.S . MARSHAL
            Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 7 of 8 PageID #: 20



Kelly Lovell

From:                              Weiser, David (USAKYW) <David.Weiser@usdoj.gov>
Sent:                              Tuesday, January 19, 2021 1:16 PM
To:                                Kelly Lovell
Subject:                           FW: Magistrate Instructions and Zoom Information



CAUTION - EXTERNAL:



Guidance for Mr. Beckley's first DC appearance is listed below. We would like to schedule a DC court date no sooner
than January 27.



Criminal Division,

I failed to include this in my nightly updates but because it is important want to get it to you now. Below are the
instructions from the Magistrate Court for what to tell other jurisdictions when your defendant is not held along with the
Zoom link that should be included in their release order.


The Magistrate Judge presiding over the Rule 5 hearing in the jurisdiction of arrest shall determine whether the defendant
should be released or detained pending removal to D.C .. If the defendant is released and the government does not wish to
request detention when the defendant first appears before a D.C. Magistrate Judge, the Magistrate Judge in the jurisdiction
of the arrest may order the defendant to report virtually at 1:00 p.m., on any weekday no sooner than 3 business days
following the Rule 5 hearing in the jurisdiction of arrest. The call-in instructions for the virtual hearing are provided
below.

If the defendant is released and the government wishes to seek detention when the defendant first appears before a D.C.
Magistrate Judge, the Magistrate Judge in the jurisdiction of the arrest may order the defendant to report in person at 1:00
PM, on any weekday not sooner than 3 business days following the Rule 5 hearing in the jurisdiction of arrest, in
Courtroom 06, United States District Com1 for the District of Columbia, 333 Constitution Avenue, NW Washington D.C.

No hearings of any kind should be scheduled on January 20th because it is a federal holiday in DC, and only virtual
hearings should be scheduled on January 13th through 19th and January 21, because the courthouse will be closed due to
national security event protocols instituted by the Metropolitan Police Department and the United States Secret Service.

Join ZoomGov Meeting
https://uscou11s-dcd.zoomgov.com/j/ 1600 140355?pwd=VTlkO0ZEVmJOTVN3bmUwS05 nZndZOT09

Meeting ID: 160 014 0355
Passcode: 634244

One tap mobile
+ 16692545252,, l 600140355#,,,,,,0#,,634244# US (San Jose)
+ 16468287666,, 1600140355#,,,,,,0#,,634244# US (New York)

Dial by your location
     + 1 669 254 5252 US (San Jose)
     + 1 646 828 7666 US (New York)
     + 1 6692 16 1590 US (San Jose)
     +1 5512851373 us
                                                              1
            Case 1:21-mj-00016-HBB Document 4 Filed 01/19/21 Page 8 of 8 PageID #: 21


Meeting ID: 160 014 0355
Passcode: 634244
Find your local number: https://uscourts-dcd.zoomgov.com/u/a!NbEloTB

Join by SIP
I 600 l 40355@sip.zoomgov.com

Join by H.323
161.199.138.10 (US West)
161.199.136.10 (US East)
Meeting ID: 160 014 0355
Passcode: 634244




Michelle A. Zamarin
U.S. Attorney' s Office, Washington, D.C.
Chief, Federal Major Crimes
202-252-6931

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                        2
